Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of driving while intoxicated as a felony, defendant contends that the proof was legally insufficient. We disagree. Contrary to defendant’s argument, the proof was not wholly circumstantial and thus the moral certainty standard does not apply (see, People v Barnes, 50 NY2d 375, 380). Defendant himself testified that he was drunk, the results of the breathalyzer test were in evidence, and the arresting officer testified that defendant told him that he had been cruising and had stopped to relieve himself when his motorcycle tipped over. The proof was legally sufficient (see generally, People v Bleakley, 69 NY2d 490, 495).
We have examined defendant’s remaining arguments on appeal and find them lacking in merit. (Appeal from judgment of Orleans County Court, Miles, J.—felony driving while intoxicated.) Present—Dillon, P. J., Denman, Green, Pine and Lowery, JJ.